


Exhibit 10.21
[doverlogoblue.jpg]
Cash Performance Award


DATE:    February __, 2013
TO:    ______________    


Here are the details for your Cash Performance Award:
Your business unit -
____
The base year -
2013
The performance period is the three-year period -
2013-2015
Your target cash performance award payment at the 100% level -
____



The actual cash performance award amount to be paid to you, if any, will be
derived from the Cash Performance Payout Table included in this award agreement.


Your cash performance award is subject to all the terms and provisions of the
2012 Dover Corporation Equity and Cash Incentive Plan ("Plan"), which terms and
provisions are expressly incorporated into and made a part of the award as if
set forth in full herein. A copy of the Plan can be found on
www.dovercorporation.com/investorinformation.asp in the SEC Filings, Proxy
Filing on March 19, 2012 Appendix A.


In addition, your award is subject to the following:


1.
Within two and one-half months following the end of the performance period, your
Dover Operating Company will pay you a cash performance payment if your business
unit has reached certain levels of internal total shareholder return (“iTSR”),
as set forth in the Cash Performance Payout Table, and the other conditions of
your award are satisfied.



2.
A summary of the definition of internal total shareholder return, or iTSR, for
your business unit is set forth in the Definition of iTSR.



3.
The aggregate maximum cash payout for each business unit (determined after
applying the individual payment limitation noted in the next sentence, if
applicable) in respect of all cash performance awards for a specific performance
period shall not exceed the product of (i) 1.75%, times (ii) the sum of the
business unit's change in entity value plus free cash flow (as such terms are
defined in the Definition of iTSR) for that performance period. In no event will
the cash performance payout to any one individual exceed $5 million for the
performance period.



4.
As a condition of receiving your Cash Performance Award, you agree to be bound
by the terms and conditions of the Dover Corporation Anti-hedging and
Anti-pledging Policy and by any Clawback Policy to be adopted by Dover, as such
policies may be in effect from time to time. The Anti-hedging and Anti-pledging
Policy prohibits hedging or pledging any Dover equity securities held by you or
certain designees, whether such Dover securities are, or have been, acquired
under the Plan, another compensation plan sponsored by Dover, or otherwise.
Please review the Anti-hedging and Anti-pledging Policy to make sure that you
are in compliance. You may obtain a copy of the current version of the
Anti-hedging and Anti-pledging Policy, and any Clawback Policy to be adopted by
Dover, by contacting the Benefits Department at 630-541-1540.



5.
For Non-US Employees, your cash performance award is subject to the terms and
conditions of the Addendum for Non-US Employees.



6.
Your award is not transferrable by you other than by will or the laws of descent
and distribution.



7.
Dover and your employer reserve the right to amend, modify, or terminate the
Plan at any time in their discretion without notice.





--------------------------------------------------------------------------------




DATE:    February __, 2013
TO:    ______________    


Cash Performance Payout Table


iTSR for Performance Period
Payout (% of target)
<6%
—%
6%
25%
9%
100%
17%
300%
>50%
750%



The payout formula will be applied on a sliding scale between 0% and 750% based
on the Business Unit's iTSR for the performance period.


---------------------------------------------------------------------------------------------------------------------------------------


Definition of iTSR


iTSR = (change in entity value + free cash flow) / (starting entity value).


Change in entity value is nine times the change in EBITDA values, comparing the
full base year to the full final year of the performance period.


Free cash flow is the cash flow generated by your business unit, including your
business unit's operating profit plus depreciation, amortization and proceeds
from dispositions, less taxes and investments made for future growth (capital
spending, working capital and acquisitions) and adjusted for other non-recurring
items.


Starting entity value is the higher of nine times EBITDA for the full base year
or 0.9 times revenue for the full base year.


EBITDA is pre-tax income adjusted for non-operating and non-recurring items plus
depreciation and amortization.



 
I hereby acknowledge and agree that I have reviewed the Plan and this agreement
and agree to the terms and conditions set forth herein and therein.


  
 
 
 
 
 
 
This award agreement shall only become effective upon receipt by Dover of your
signed copy of this agreement.


 
 
 
 
 
 
 
 
 
 
 
 
 
Employee
 
 
«Name»
 
 
 
 
 
«Title»
 
 
 
 
 
 
 
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    








--------------------------------------------------------------------------------




Cash Performance Award
Rules for Transfers/Promotions


The following rules will apply to you if you are transferred from one Dover
business unit to another Dover business unit. These rules apply to all cash
performance payments you may be entitled to under this and any other cash
performance award under the Plan you may have, as if part of your original
award.


(i)If a cash performance payment is due in the first calendar year after the
calendar year of your transfer, your cash performance payment will be based on
the performance of your old business unit.


(ii)If a cash performance payment is due in the second calendar year after the
calendar year of your transfer, your cash performance payment will be based on
the performance of either your old business unit or your new business unit,
whichever results in the higher payment to you.


(iii)If a cash performance payment is due in the third calendar year after the
calendar year of your transfer, your cash performance payment will be based on
the performance of your new business unit.


(iv)Any cash performance payment under an award made at one business unit that
becomes payable after you transfer to another business unit will still be based
on that award's original dollar amount.








